Third District Court of Appeal
                               State of Florida

                          Opinion filed January 13, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                         Nos. 3D15-1924 & 3D15-1944
                         Lower Tribunal No. 11-15911
                              ________________


                                  F.H., et al.,
                                   Appellants,

                                        vs.

             Department of Children and Families, et al.,
                                    Appellees.



     Appeals from the Circuit Court for Miami-Dade County, Maria I.
Sampedro-Iglesia, Judge.

      Kevin Coyle Colbert, for F.H. and Alan Mishael, P.A.; and Thomas J.
Butler, for W.S., for appellants.

      Karla Perkins, for Department of Children and Families; and Dennis W.
Moore, Thomasina F. Moore and Kelley Schaeffer (Sanford), for Guardian ad
Litem Program, for appellees.


Before SHEPHERD, EMAS and SCALES, JJ.

     PER CURIAM.
      W.S. (the father), F.H., (a relative) and Alan Mishael, P.A. (“the adoption

entity”) appeal an order that: denied the adoption entity’s motion to intervene and

transfer custody of De.S. (a minor child) to F.H.; and allowed Mr. and Mrs. M.

(prospective adoptive parents) to proceed with the adoption of Do.S. (a minor

child).

      Upon review, we affirm the trial court’s thorough and detailed order, as

there was competent substantial evidence in the record to support the court’s

factual determinations and its application of section 63.082(6)(a)-(e), Florida

Statutes (2015). We also find no abuse of discretion in the trial court’s decision to

allow the adoption of Do.S. to proceed. See G.S. v. T.B., 985 So. 2d 978 (Fla.

2008).

      Affirmed.




                                         2